DETAILED ACTION
Applicant’s response (no amendments, arguments) filed with the RCE 2/23/21 is acknowledged.  The examiner is open to interview at any time.
The present application is continuation of parent US9895423, drawn to the identical/nearly identical claims originally filed there (cancelling here claims 15-16 that moved to issue in the parent); hence the rejections mirror those there.

RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 USC § 103 – Obviousness, Maintained
Claims 1, 5-14 and 17-30 remain rejected under 103(a) as obvious over Kimer (US5948751).  
As for present claim 1, Kimer teaches a pharmaceutical composition comprising: 
(a). “at least one [of any known] analogue and/or derivative of insulin” (Kimer claim 1; including B28 insulin aspart (Kimer Table 1, claims 38 and 54); and Kimer lists many alternative insulin analogues/derivatives in formula name rather than by tradename, throughout the specification);
(b). a zinc salt (Kimer col. 1, line 46; see obviousness discussion below re: Zn(II) claimed here would have been an obvious selection based on the few Zn salt options);
and where sodium chloride (NaCl) may be 0-100mM (e.g. 0; Kimer col. 6, lines 25-27).   [NOTE on NaCl in Kimer:  Although Kimer teaches that no sodium chloride need be present, Kimer does state that the presence of such can increase stability (Kimer col. 5, lines 27-31):  “In a particular embodiment of the invention, the insulin preparation further comprises a halogenide, 
While Kimer teach the use of zinc salts, Kimer does not expressly teach wherein the zinc salt is (b). Zn(II).  However, Applicant art-recognizes as known/old-art in present para [0003] that zinc salts such as Zn(II) have been used in insulin preparations:  
[0003] For decades, insulin has been used in the treatment of diabetes 
mellitus.  Several insulin formulations have been developed, e.g. insulin zinc 
suspension (containing Zn(II)), formulations containing protamine, etc. 
Further, the active pharmaceutical ingredient insulin itself has been modified 
by developing fast acting insulin analogues (e.g. insulin aspart, insulin 
lispro, insulin glulisine) and long acting insulin analogues and derivatives 
(e.g. insulin detemir, insulin degludec, insulin glargin).  Fast acting insulin 
preparations are usually solutions of insulin, while long acting insulin 
preparations can be suspensions containing insulin in crystalline and/or 
amorphous form precipitated by the addition of zinc (Zn(II)) salts alone or by 
addition of protamine or by a combination of both.

Thus, the Examiner takes Official Notice under MPEP 2144.03 of Zn(II) as a known zinc salts in insulin preparations and obvious to use in view of Kimer.
As amended with the RCE in instant claim 1 (former claim 2) Kimer teach an aqueous formulation (Kimer Introduction, line 1).
As amended with the RCE in instant claim 1 (former claim 4), Kimer also teach a pH falling within the range of 7.0 to 7.8 (e.g. Example IX, Preparation 9, pH 7.3).
As amended with the RCE in instant claim 1, as all the claimed elements taught or suggested by Kimer, the composition of Kimer would have had the chemical stability now instantly claimed, as an inherent property therein.
[ ]
Claims 5 are taught in Kimer above and/or obvious in view of Kimer as to known insulin analogues/derivatives and standard concentration employed (see by example Kimer on insulin 
Claim 6, Zn(II) concentration (see Kimer discussion above).
Claims 7, free of sodium chloride (NaCl) (see Kimer discussion above).
Claim 8 protamine in a concentration from 0.1 to 0.5 mg/mL (Kimer claim 34, same).
Claims 9-14, as to further active/antidiabetic agents:  Kimur teach all types of excipients/buffers in formulation options listed; and in at least claim 1 where "mixtures" of the same/different insulin, analogues/derivatives thereof are claimed; e.g. further antidiabetic agents.
 [Claims 15-16 Cancelled, Issued in Parent].
Claim 20: Method of Making - Kimur teaches the method of making (only one step claimed: "preparing" (Kimur claim 32).
Claims 21-26 - Product "Kits" and Claim 33 “Medical Device” - Though Kimur does not use the term ‘kit’ per se, Kimur teaches the "kits" as under the broadest reasonable interpretation a kit is anything that contains the composition (Kimur Example XI drawn to Penfill® cartridges comprising said compositions).
Claims 27-32: Standard Methods of Using Insulin Compositions - Kimur teaches, see entire document, Background of the Invention col. 1.
Claims 33:  Medical Device for Human/Animals - See above, discussed under products.
Based on the teachings of the reference(s), one of ordinary skill in this art before the earliest effective filing date of the invention, would have had the rationale and reasonable prima facie obvious.

Response to Arguments (No Amendments)
	Applicant’s arguments filed with the RCE of 2/23/21 like that of 8/10/20 have been fully considered but are not found persuasive, for the same reasons for record.    The arguments amount to a repackaging of the previous arguments of record without anything new found to substantively alter the examiner’s previous disposition.  In effect, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Thus, the rejection is maintained for the reasons of record.

	The previous response to applicant arguments is retained here for the record:  
Applicant’s first argues that Kimer’s examples teach that NaCl is present at amounts above those claimed.  Applicant’s claimed invention requires amounts less than that for which Kimer also contains teaches with no NaCl thus rendering taught and/or obvious this claim limitation.  Regarding applicant’s second and last argument as to superior results, again applicant relies solely on examples within Kimer rather than all the Kimer teach/suggest, where Kimer does not require NaCl per se and permit other elements being added (e.g. mannitol) as applicant argues Kimer’s formulation examples do.  Namely, applicant’s claimed invention is open to anything else if desired (e.g. mannitol) based on the open “comprising” transition phrase employed.  Thus, the prima facie case of obviousness is maintained.

The previous response to applicant arguments is retained here for the record:  

Applicant’s arguments (response page 2 bottom through page 6) filed in the 11/8/19 response are directed to the position that their composition elements/amounts yield “superior physical stability”/“unexpected and advantageous chemical and physical stability”, on the grounds that their composition allows for storage at the temperatures claimed and for a 1-month period (Example 3, Tables 4 and 5; below) and assert that Kimer’s composition elements/amounts would not be reasonably expected to yield the same or closely thereto:	

    PNG
    media_image1.png
    197
    688
    media_image1.png
    Greyscale

However, applicant has not provided any evidence that Kimer’s composition elements/amounts would not have equally carried out the same.  As previously stated and maintained, Kimer remains deemed to teach and/or suggest all the elements claimed.  The chemical stability limitation would have been an inherent property of these elements, absent further amendments specific to such and arguments that such constitutes secondary considerations of unexpected results which has not been shown by the evidence of record.  As such the prima facie case of obviousness is maintained.

Double Patenting – Maintained, No Arguments/Request for Abeyance
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 5-14 and 17-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of instant parent U.S. Patent No. 9895423 and claims 1-24 of U.S. Patent No. 9895424.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented species read directly on the genus here, the patented formulation elements and amounts either instantly claimed and/or defined herein based on the instant claim elements. 
Claims 1, 5-14 and 17-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 and 1-35, respectively, of copending Application No. 15729085 (by extension the parent there (SN14592750, now US9895424) was previously rejected under a provisional double patenting rejection in parent here), drawn to insulin (aspart), Zn(II), and optionally protamine in base claim 1. Although the claims at issue are not identical, they are not patentably distinct from each other because each only varies by .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/
Primary Examiner, Art Unit 1654